DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1-10, 19, 28 and 45-48 are pending.
	Claims 19 and 47, drawn to non-elected species are withdrawn from examination.
	Claims 1-10, 28, 45, 46 and 48 with species, 
(treated disorders): a. HR-deficient cancer, b. a cancer that is resistant to PARP inhibitor therapy, and d. a cancer characterized by one or more BRCA mutations and/or reduced expression of Fanc proteins; 
(additional treatment): b. a method of treating comprising administering a Polθ inhibitor further comprising an anti-cancer therapy; and
 Polθ inhibitor: an antisense compound are examined on the merits.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections
Specification
4.	The disclosure is  no longer objected to because the embedded hyperlinks and/or other form of browser-executable code found on page 39 and page 40 have been removed, see Amendments to the Specification submitted December 21, 2020. 

Drawings
5.	The drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(5) because they include all requisite reference sign(s) mentioned in the description, see Remarks submitted December 21, 2021, page 8.  

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	The rejection of claim(s) 1-10, 28, 45, 46 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al., US 2010/0003192 A1 (published January 7, 2010) is withdrawn in light of Applicants’ arguments set forth in the Remarks submitted December 21, 2020, see pages 9 and 10.  
Claim Rejections - 35 USC § 103
7.  	The rejection of claims 1-8, 28, 45 and 48 under 35 U.S.C. 103 as being unpatentable
over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of
Montoni et al. (Frontiers in Pharmacology 4 (Article 18); 1-7, published 27 February 2013/ IDS
reference on sheet 3 submitted April 4, 2019) and Sfeir et al., US 2018/0305697 A1 (effective


New Grounds of Rejection
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-10, 28, 45, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of Mateos-Gomez et al., (Nature 518(7538): 254-257, published online February 2, 2015). Sherman teaches treating human breast cancer deficient in homologous recombination (HR) repair, as well as having impaired function of BRCA1 or BRCA2 and “…additional defects in the Fanconi anemia DNA repair pathways” with a combination of anti-tumor agents including chemotherapy, mitomycin C and antisense oligonucleotides, see page 2, section 0011; page 11, section 0061; page 13, section 0081; page 17, section 0119; and page 25, section 0164.  The combination .
	Sherman does not teach explicitly teach the treated cancer is resistant to poly (ADP-ribose) polymerase (PARP) inhibitor and the Pol θ inhibitor is a Pol θ antisense compound.  
	However, Sherman teaches “tumors that are homologous recombination deficient are identified by evaluating levels of PARP expression”, see page 27, section 0180.  “Patients deficient in BRCA genes can have up-regulated levels of PARP. PARP up-regulation may be an indicator of defective DNA-repair pathways and unrecognized BRCA-like genetic defects. Assessment of PARP gene expression and impaired DNA repair especially defective homologous recombination DNA repair can be used as an indicator of tumor sensitivity to PARP inhibitor. Hence, in some embodiments, treatment of breast cancer can be enhanced not only by determining the HR and/or HER2 status of the cancer, but also by identifying early onset of cancer in BRCA and homologous recombination DNA repair deficient patients by measuring the level of PARP. The BRCA and homologous recombination DNA repair deficient patients treatable by PARP inhibitors can be identified if PARP is up-regulated. Further, such homologous recombination DNA repair deficient patients can be treated with PARP inhibitors”, see page 26, section 0178. PARP levels can be determined, see page 29, section 0200.
Furthermore, Mateos-Gomez teaches inhibitors for polymerase theta (Pol) including shRNA target sequences, see Figure 4 on page 256; and paragraph both columns on page 259. Wherein clauses, claims 5 and 9 read on characterizations and results are met when the Pol θ inhibitor (and anti-cancer therapy) is administered to the HR-deficient cancer.  The combination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to assess PARP activity and its relationship to breast cancer susceptibility genes, Brca1 and Brca2 in order to determine which type of treatment to set forth. It is clear from both references, BRCA, PARP and Polθ expression has impact on human cancers, particularly breast tumours and involved in homology-directed repair, see both references in their entirety.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references, which teach eliminating or reducing (Polθ); encoded by PolQ)  has a synergistic effect on cell survival in the absence of BRCA genes, “suggesting that the inhibition of this mutagenic polymerase [Pol] represents a valid therapeutic avenue for tumours carrying mutations in homology-directed repair [HDR] genes”, see Mateos-Gomez abstract.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessing critical biomarkers and their activity is advantageous and essential in arriving at clinical decisions (i.e. treatment), see all references in their entirety.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



08 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643